





EXHIBIT 10.24


INDEMNIFICATION AGREEMENT


This Indemnification Agreement (“Agreement”) dated ____________________, 20__,
is made between PROS Holdings, Inc., a Delaware corporation (the “Company”), and
______________________________(the “Indemnitee”).
RECITALS
A.The Company desires to attract and retain the services of talented and
experienced individuals, such as Indemnitee, to serve as directors and officers
of the Company and its subsidiaries and wishes to indemnify its directors and
officers to the maximum extent permitted by law;
B.    The Company and Indemnitee recognize that corporate litigation in general
has subjected directors and officers to expensive litigation risks;
C.    Section 145 of the General Corporation Law of Delaware, under which the
Company is organized (“Section 145”), empowers the Company to indemnify its
directors and officers by agreement and to indemnify persons who serve, at the
request of the Company, as the directors and officers of other corporations or
enterprises, and expressly provides that the indemnification provided by
Section 145 is not exclusive;
D.    Section 145(g) allows for the purchase of management liability (“D&O”)
insurance by the Company, which in theory can cover asserted liabilities without
regard to whether they are indemnifiable by the Company or not;
E.    Individuals considering service or presently serving expect to be extended
market terms of indemnification commensurate with their position, and that
entities such as Company will endeavor to maintain appropriate D&O insurance;
and
F.    In order to induce Indemnitee to serve or continue to serve as a director
or officer of the Company and/or one or more subsidiaries of the Company, or
otherwise serve the Company in an indemnifiable capacity as set forth below, the
Company and Indemnitee enter into this Agreement.
AGREEMENT
NOW, THEREFORE, Indemnitee and the Company hereby agree as follows:
1.    Definitions. As used in this Agreement:
(a)    “Agent” means any person who is or was a director, officer, employee or
other agent of the Company or a subsidiary of the Company; or is or was serving
at the request of, for the convenience of, or to represent the interests of the
Company or a subsidiary of the Company as a director, officer, employee or agent
of another foreign or domestic corporation, limited liability company, employee
benefit plan, nonprofit entity, partnership, joint venture, trust or other
enterprise; or was a director, officer, employee or agent of a foreign or
domestic corporation which was a predecessor corporation of the Company or a
subsidiary of the Company, or was a director, officer,


1





--------------------------------------------------------------------------------







employee or agent of another enterprise at the request of, for the convenience
of, or to represent the interests of such predecessor corporation.
(b)    “Board” means the Board of Directors of the Company.
(c)    A “Change in Control” shall be deemed to have occurred if (i) any
“person,” as such term is used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), other than a trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or a corporation owned directly or indirectly by the stockholders of the Company
in substantially the same proportions as their ownership of stock of the
Company, is or becomes the “beneficial owner” (as defined in Rule 13d‑3 under
the Exchange Act), directly or indirectly, of securities of the Company
representing 40% or a majority of the total voting power represented by the
Company’s then outstanding voting securities, (ii) during any period of two
consecutive years, individuals who at the beginning of such period constituted
the Board, together with any new directors whose election by the Board or
nomination for election by the Company’s stockholders was approved by a vote of
at least two-thirds of the directors then still in office who either were
directors at the beginning of the period or whose election or nomination was
previously so approved, cease for any reason to constitute a majority of the
Board, (iii) the stockholders of the Company approve a merger or consolidation
or a sale of all or substantially all of the Company’s assets with or to another
entity, other than a merger, consolidation or asset sale that would result in
the holders of the Company’s outstanding voting securities immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity) at least a majority of
the total voting power represented by the voting securities of the Company or
such surviving or successor entity outstanding immediately thereafter, or (iv)
the stockholders of the Company approve a plan of complete liquidation of the
Company.
(d)    “Expenses” shall include all out‑of‑pocket costs of any type or nature
whatsoever (including, without limitation, all attorneys’ fees and related
disbursements), actually and reasonably incurred by or on behalf of Indemnitee
in connection with either the investigation, defense, or appeal of a Proceeding,
or establishing or enforcing a right to indemnification under this Agreement, or
Section 145 or otherwise; provided, however, that “Expenses” shall not include
any judgments, fines, ERISA excise taxes or penalties, or amounts paid in
settlement of a Proceeding.
(e)    “Independent Counsel” means a law firm, or a partner (or, if applicable,
member) of such a law firm, that is experienced in relevant matters of
corporation law and neither currently is, nor in the past five years has been,
retained to represent: (i) the Company or Indemnitee in any matter material to
either such party or (ii) any other party to or witness in the Proceeding giving
rise to a claim for indemnification hereunder. But “Independent Counsel” shall
not include any person who, under the applicable standards of professional
conduct then prevailing, would have a conflict of interest in representing
either the Company or Indemnitee in an action to determine Indemnitee’s rights
under this Agreement. Where required by this Agreement, Independent Counsel
shall be retained at the Company’s sole expense.
(f)    “Proceeding” means any threatened, pending, or completed action, claim,
suit, arbitration, alternate dispute resolution mechanism, investigation,
administrative hearing, or any other proceeding whether formal or informal,
civil, criminal, administrative, or investigative,


2





--------------------------------------------------------------------------------







including any such investigation or proceeding instituted by or on behalf of the
Corporation or its Board of Directors, in which Indemnitee is or reasonably may
be involved as a party or target, that is associated with Indemnitee’s being an
Agent of the Corporation.
(g)    “Subsidiary” means any corporation of which more than 50% of the
outstanding voting securities is owned directly or indirectly by the Company, by
the Company and/or one or more other subsidiaries.
2.    Agreement to Serve. Indemnitee agrees to serve and/or continue to serve as
an Agent of the Company, at its will (or under separate agreement, if such
agreement exists), in the capacity Indemnitee currently serves as an Agent of
the Company, so long as Indemnitee is duly appointed or elected and qualified in
accordance with the applicable provisions of the Bylaws of the Company or any
subsidiary of the Company or until such time as Indemnitee tenders his or her
resignation in writing; provided, however, that nothing contained in this
Agreement is intended to create any right to continued employment or other
service by Indemnitee.
3.    Liability Insurance.
(a)    Maintenance of D&O Insurance. The Company hereby covenants and agrees
that, so long as Indemnitee shall continue to serve as an Agent of the Company
and thereafter so long as Indemnitee shall be subject to any possible Proceeding
by reason of the fact that Indemnitee was an Agent of the Company, the Company,
subject to Section 3(c), shall promptly obtain and maintain in full force and
effect directors’ and officers’ liability insurance (“D&O Insurance”) in
reasonable amounts from established and reputable insurers of a minimum A.M.
Best rating of A- VII, and as more fully described below. In the event of a
Change in Control, the Company shall, as set forth in Section (c) below, either:
i) maintain such D&O Insurance for six years; or ii) purchase a six year tail
for such D&O Insurance. Should a tail policy be purchased, reasonable efforts
shall be made to try to obtain the coverage through Company’s D&O insurance
broker at that time, and under the same or better terms and limits in place at
that time.
(b)    Rights and Benefits. In all policies of D&O Insurance, Indemnitee shall
qualify as an insured in such a manner as to provide Indemnitee the same rights
and benefits as are accorded to the most favorably insured of the Company’s
Agents of the same standing as Indemnitee.
(c)    Limitation on Required Maintenance of D&O Insurance. Notwithstanding the
foregoing, the Company shall have no obligation to obtain or maintain D&O
Insurance at all, or of any type, terms, or amount, if the Company determines in
good faith and after using commercially reasonable efforts that: such insurance
is not reasonably available; the premium costs for such insurance are
disproportionate to the amount of coverage provided; the coverage provided by
such insurance is limited so as to provide an insufficient or unreasonable
benefit; Indemnitee is covered by similar insurance maintained by a subsidiary
of the Company; the Company is to be acquired and a tail policy of reasonable
terms and duration can be purchased for pre-closing acts or omissions by the
Indemnitee; or the Company is to be acquired and D&O Insurance will be
maintained by the acquirer that covers pre-closing acts and omissions by the
Indemnitee.


3





--------------------------------------------------------------------------------







4.    Mandatory Indemnification. Subject to the terms of this Agreement:
(a)    Third Party Actions. If Indemnitee is a person who was or is a party or
is threatened to be made a party to any Proceeding (other than an action by or
in the right of the Company) by reason of the fact that Indemnitee is or was an
Agent of the Company, or by reason of anything done or not done by Indemnitee in
any such capacity, the Company shall indemnify Indemnitee against all Expenses
and liabilities of any type whatsoever (including, but not limited to,
judgments, fines, ERISA excise taxes and penalties, and amounts paid in
settlement) actually and reasonably incurred by Indemnitee in connection with
the investigation, defense, settlement or appeal of such Proceeding, provided
Indemnitee acted in good faith and in a manner Indemnitee reasonably believed to
be in or not opposed to the best interests of the Company, and, with respect to
any criminal action or Proceeding, had no reasonable cause to believe his or her
conduct was unlawful.
(b)    Derivative Actions. If Indemnitee is a person who was or is a party or is
threatened to be made a party to any Proceeding by or in the right of the
Company by reason of the fact that Indemnitee is or was an Agent of the Company,
or by reason of anything done or not done by Indemnitee in any such capacity,
the Company shall indemnify Indemnitee against all Expenses actually and
reasonably incurred by Indemnitee in connection with the investigation, defense,
settlement or appeal of such Proceeding, provided Indemnitee acted in good faith
and in a manner Indemnitee reasonably believed to be in or not opposed to the
best interests of the Company; except that no indemnification under this
Section 4(b) shall be made in respect to any claim, issue or matter as to which
Indemnitee shall have been finally adjudged to be liable to the Company by a
court of competent jurisdiction unless and only to the extent that the Delaware
Court of Chancery or the court in which such Proceeding was brought shall
determine upon application that, despite the adjudication of liability but in
view of all the circumstances of the case, Indemnitee is fairly and reasonably
entitled to indemnity for such amounts which the Delaware Court of Chancery or
such other court shall deem proper.
(c)    Actions where Indemnitee is Deceased. If Indemnitee is a person who was
or is a party or is threatened to be made a party to any Proceeding by reason of
the fact that Indemnitee is or was an Agent of the Company, or by reason of
anything done or not done by Indemnitee in any such capacity, and if, prior to,
during the pendency of or after completion of such Proceeding Indemnitee is
deceased, the Company shall indemnify Indemnitee’s heirs, executors and
administrators against all Expenses and liabilities of any type whatsoever to
the extent Indemnitee would have been entitled to indemnification pursuant to
this Agreement were Indemnitee still alive.
(d)    Certain Terminations. The termination of any Proceeding or of any claim,
issue, or matter therein by judgment, order, settlement, or conviction, or upon
a plea of nolo contendere or its equivalent, shall not (except as otherwise
expressly provided in this Agreement) of itself create a presumption that
Indemnitee did not act in good faith and in a manner which Indemnitee reasonably
believed to be in or not opposed to the best interests of the Company or, with
respect to any criminal action or Proceeding, that Indemnitee had reasonable
cause to believe that Indemnitee’s conduct was unlawful.


4





--------------------------------------------------------------------------------







(e)    Limitations. Notwithstanding the foregoing provisions of Sections 4(a),
4(b), 4(c) and 4(d) hereof, the Company shall not be obligated to indemnify the
Indemnitee for Expenses or liabilities of any type whatsoever for which payment
(and the Company’s indemnification obligations under this Agreement shall be
reduced by such payment) is actually made to or on behalf of Indemnitee, by the
Company or otherwise, under a corporate insurance policy, or under a valid and
enforceable indemnity clause, right, by-law, or agreement; and, in the event the
Company has previously made a payment to Indemnitee for an Expense or liability
of any type whatsoever for which payment is actually made to or on behalf of the
Indemnitee from any such source, Indemnitee shall return to the Company the
amounts subsequently received by the Indemnitee that source.
(f)    Witness. In the event that Indemnitee is not a party or threatened to be
made a party to a Proceeding, but is subpoenaed (or given a written request to
be interviewed by or provide documents or information to a government authority)
in such a Proceeding by reason of the fact that the Indemnitee is or was an
Agent of the Company, or by reason of anything witnessed or allegedly witnessed
by the Indemnitee in that capacity, the Company shall indemnify the Indemnitee
against all actually and reasonably incurred out of pocket costs (including
without limitation legal fees) incurred by the Indemnitee in responding to such
subpoena or written request for an interview. As a condition to this right,
Indemnitee must provide notice of such subpoena or request to the Company within
five business days, otherwise the Company’s obligation to pay such costs shall
only attach for costs incurred from the date of notice.
5.    Indemnification for Expenses in a Proceeding in Which Indemnitee is Wholly
or Partly Successful.
(a)    Successful Defense. Notwithstanding any other provisions of this
Agreement, to the extent Indemnitee has been successful, on the merits or
otherwise, in defense of any Proceeding (including, without limitation, an
action by or in the right of the Company) in which Indemnitee was a party by
reason of the fact that Indemnitee is or was an Agent of the Company at any
time, the Company shall indemnify Indemnitee against all Expenses actually and
reasonably incurred by or on behalf of Indemnitee in connection with the
investigation, defense or appeal of such Proceeding.
(b)    Partially Successful Defense. Notwithstanding any other provisions of
this Agreement, to the extent that Indemnitee is a party to any Proceeding
(including, without limitation, an action by or in the right of the Company) in
which Indemnitee was a party by reason of the fact that Indemnitee is or was an
Agent of the Company at any time and is successful, on the merits or otherwise,
as to one or more but less than all claims, issues or matters in such
Proceeding, the Company shall indemnify Indemnitee against all Expenses actually
and reasonably incurred by or on behalf of Indemnitee in connection with each
successfully resolved claim, issue or matter.
(c)    Dismissal. For purposes of this section and without limitation, the
termination of any claim, issue or matter in such a Proceeding by dismissal,
with or without prejudice, shall be deemed to be a successful result as to such
claim, issue or matter.
(d)    Contribution. If the indemnification provided in this Agreement is
unavailable and may not be paid to Indemnitee, then to the extent allowed by
law, in respect of any Proceeding


5





--------------------------------------------------------------------------------







in which the Company is jointly liable with Indemnitee (or would be if joined in
such Proceeding), the Company shall contribute to the amount of Expenses,
judgments, fines and amounts paid in settlement actually and reasonably incurred
and paid or payable by Indemnitee in such proportion as is appropriate to
reflect (i) the relative benefits received by the Company on the one hand and
Indemnitee on the other hand from the transaction from which such Proceeding
arose, and (ii) the relative fault of Company on the one hand and of Indemnitee
on the other in connection with the events which resulted in such Expenses,
judgments, fines or settlement amounts, as well as any other relevant equitable
considerations. The relative fault of the Company on the one hand and of
Indemnitee on the other shall be determined by reference to, among other things,
the parties' relative intent, knowledge, access to information, active or
passive conduct, and opportunity to correct or prevent the circumstances
resulting in such Expenses, judgments, fines or settlement amounts. The Company
agrees that it would not be just and equitable if contribution pursuant to this
section were determined by pro rata allocation or any other method of allocation
which does not take account of the foregoing equitable considerations.
6.    Mandatory Advancement of Expenses.
(a) Subject to the terms of this Agreement and following notice pursuant to
Section 7(a) below, the Company shall advance, interest free, all Expenses
reasonably incurred by Indemnitee in connection with the investigation, defense,
settlement or appeal of any Proceeding to which Indemnitee is a party or is
threatened to be made a party by reason of the fact that Indemnitee is or was an
Agent of the Company (unless there has been a final determination such that
Indemnitee is not entitled to indemnification for such Expenses) upon receipt
satisfactory documentation supporting such Expenses. Such advances are intended
to be an obligation of the Company to Indemnitee hereunder and shall in no event
be deemed to be a personal loan. Such advancement of Expenses shall otherwise be
unsecured and without regard to Indemnitee’s ability to repay. The advances to
be made hereunder shall be paid by the Company to Indemnitee within thirty (30)
days following delivery of a written request therefore by Indemnitee to the
Company, along with such documentation and information as is reasonably
available to the Indemnitee and is reasonably necessary to determine whether and
to what extent the claimant is entitled to advancement (which shall include
without limitation reasonably detailed invoices for legal services, but with
disclosure of confidential work product not required). The Company shall
discharge its advancement duty by, at its option, (a) paying such Expenses on
behalf of Indemnitee, (b) advancing to Indemnitee funds in an amount sufficient
to pay such Expenses, or (c) reimbursing Indemnitee for Expenses already paid by
Indemnitee. In the event that the Company fails to pay Expenses as incurred by
Indemnitee as required by this paragraph, Indemnitee may seek mandatory
injunctive relief (including without limitation specific performance) from any
court having jurisdiction to require the Company to pay Expenses as set forth in
this paragraph. If Indemnitee seeks mandatory injunctive relief pursuant to this
paragraph, it shall not be a defense to enforcement of the Company’s obligations
set forth in this paragraph that Indemnitee has an adequate remedy at law for
damages.
(b) Undertakings. Indemnitee shall qualify for advances upon the execution and
delivery to the Company of this Agreement, which constitutes an undertaking
whereby Indemnitee promises to repay any amounts advanced if and to the extent
that it shall ultimately be determined that Indemnitee is not entitled to
indemnification by the Company.


6





--------------------------------------------------------------------------------







7.    Notice and Other Indemnification Procedures.
(a)    Notice by Indemnitee. Promptly after receipt by Indemnitee of notice of
the commencement of or the threat of commencement of any Proceeding, Indemnitee
shall, if Indemnitee believes that indemnification with respect thereto may be
sought from the Company under this Agreement, notify the Company in writing of
the commencement or threat of commencement thereof provided, however, that a
delay in giving such notice will not deprive Indemnitee of any right to be
indemnified under this Agreement unless, and then only to the extent that, the
Company did not otherwise learn of the Proceeding and such delay is materially
prejudicial to the Company.
(b)    Insurance. If the Company receives notice pursuant to Section 7(a) hereof
of the commencement of a Proceeding that may be covered under D&O Insurance then
in effect, the Company shall give prompt notice of the commencement of such
Proceeding to the insurers in accordance with the procedures set forth in the
respective policies.
(c)    Defense. In the event the Company shall be obligated to pay the Expenses
of any Proceeding against Indemnitee, the Company shall be entitled to assume
the defense of such Proceeding, with counsel selected by the Company and
approved by Indemnitee (which approval shall not be unreasonably withheld), upon
the delivery to Indemnitee of written notice of the Company’s election so to do.
After delivery of such notice, and the retention of such counsel by the Company,
the Company will not be liable to Indemnitee under this Agreement for any fees
of counsel subsequently incurred by Indemnitee with respect to the same
Proceeding, provided that (i) Indemnitee shall have the right to employ his or
her own counsel in any such Proceeding at Indemnitee’s expense; and
(ii) Indemnitee shall have the right to employ his or her own counsel in any
such Proceeding at the Company’s expense if (A) the Company has authorized the
employment of counsel by Indemnitee at the expense of the Company;
(B) Indemnitee shall have reasonably concluded based on the written advice of
Indemnitee’s legal counsel that there may be a conflict of interest between the
Company and Indemnitee in the conduct of any such defense; or (C) the Company
shall not, in fact, have employed counsel to assume the defense of such
Proceeding. In addition to all the requirements above, if the Company has D&O
Insurance, or other insurance, with a panel counsel requirement that may cover
the matter for which indemnity is claimed by Indemnitee, then Indemnitee shall
use such panel counsel or other counsel approved by the insurers, unless there
is an actual conflict of interest posed by representation by all such counsel,
or unless and to the extent Company waives such requirement in writing.
Indemnitee and Indemnitee’s counsel shall provide reasonable cooperation with
such insurer on request of the Company.
8.    Right to Indemnification.
(a)    Right to Indemnification. In the event that Section 5(a) is inapplicable,
the Company shall indemnify Indemnitee pursuant to this Agreement unless, and
except to the extent that, it shall have been determined by one of the methods
listed in Section 8(b) that Indemnitee has not met the applicable standard of
conduct required to entitle Indemnitee to such indemnification.
(b)    Determination of Right to Indemnification. A determination of
Indemnitee’s right to indemnification under this Section 8 shall be made at the
election of the Board by (i) a


7





--------------------------------------------------------------------------------







majority vote of directors who are not parties to the Proceeding for which
indemnification is being sought, even though less than a quorum, or by a
committee consisting of directors who are not parties to the Proceeding for
which indemnification is being sought, who, even though less than a quorum, have
been designated by a majority vote of the disinterested directors, or (ii) if
there are no such disinterested directors or if the disinterested directors so
direct, by Independent Counsel chosen by the Company in a written opinion to the
Board, a copy of which shall be delivered to Indemnitee. However, in the event
there has been a Change in Control, then the determination shall, at
Indemnitee’s sole option, be made by Independent Counsel as in (b)(ii), above,
with Indemnitee choosing the Independent Counsel subject to Company’s consent,
such consent not to be unreasonably withheld.
(c)    Submission for Decision. As soon as practicable, and in no event later
than 30 days after Indemnitee’s written request for indemnification, the Board
shall select the method for determining Indemnitee’s right to indemnification.
Indemnitee shall cooperate with the person or persons or entity making such
determination with respect to Indemnitee’s right to indemnification, including
providing to such person, persons or entity, upon reasonable advance request,
any documentation or information which is not privileged or otherwise protected
from disclosure and which is reasonably available to Indemnitee and reasonably
necessary to such determination. Any Independent Counsel or member of the Board
shall act reasonably and in good faith in making a determination regarding
Indemnitee’s entitlement to indemnification under this Agreement.
(d)    Application to Court. If (i) a claim for indemnification or advancement
of Expenses is denied, in whole or in part, (ii) no disposition of such claim is
made by the Company within 60 days after the request therefore, (iii) the
advancement of Expenses is not timely made pursuant to Section 6 of this
Agreement or (iv) payment of indemnification is not made pursuant to Section 5
of this Agreement, Indemnitee shall have the right at Indemnitee’s option to
apply to the Delaware Court, the court in which the Proceeding is or was
pending, or any other court of competent jurisdiction, for the purpose of
enforcing Indemnitee’s right to indemnification (including the advancement of
Expenses) pursuant to this Agreement. Upon written request by Indemnitee, the
Company shall consent to service of process.
(e)    Expenses Related to the Enforcement or Interpretation of this Agreement.
The Company shall indemnify Indemnitee against all reasonable Expenses incurred
by Indemnitee in connection with any hearing or proceeding under this Section 8
involving Indemnitee, and against all reasonable Expenses incurred by Indemnitee
in connection with any other proceeding between the Company and Indemnitee to
the extent involving the interpretation or enforcement of the rights of
Indemnitee under this Agreement, if and to the extent Indemnitee is successful.
(f)    In no event shall Indemnitee’s right to indemnification (apart from
advancement of Expenses) be determined prior to a final adjudication in a
Proceeding at issue if the Proceeding is both ongoing, and of the nature to have
a final adjudication.
(g)    In any proceeding to determine Indemnitee’s right to indemnification or
advancement, Indemnitee shall be presumed to be entitled to indemnification or
advancement, with the burden of proof on the Company to prove, by a
preponderance of the evidence (or higher standard if required by relevant law)
that Indemnitee is not so entitled.


8





--------------------------------------------------------------------------------







(h)    Indemnitee shall be fully indemnified for those matters where, in the
performance of Indemnitee’s duties for the Company, Indemnitee relied in good
faith upon the records of the Company and upon such information, opinions,
reports or statements presented to the Company by any of the Company’s officers
or employees, or committees of the Board, or by any other person as to matters
Indemnitee reasonably believed were within such other person's professional or
expert competence and who was selected with reasonable care by or on behalf of
the Company.
9.    Exceptions. Any other provision herein to the contrary notwithstanding,
the Company shall not be obligated:
(a)    Claims Initiated by Indemnitee. To indemnify or advance Expenses to
Indemnitee with respect to Proceedings or claims initiated or brought
voluntarily by Indemnitee (including cross actions), with a reasonable
allocation where appropriate, unless (i) such indemnification is expressly
required to be made by law, (ii) the Proceeding was authorized by the Board,
(iii) such indemnification is provided by the Company, in its sole discretion,
pursuant to the powers vested in the Company under the General Corporation Law
of Delaware or (iv) the Proceeding is brought pursuant to Section 8 specifically
to establish or enforce a right to indemnification under this Agreement or any
other statute or law or otherwise as required under Section 145 in advance of a
final determination, in which case Section 8(e)’s fees-on-fees provision shall
control.
(b)    Fees on Fees. To indemnify Indemnitee for any Expenses incurred by
Indemnitee with respect to any Proceeding instituted by Indemnitee to enforce or
interpret this Agreement, to the extent Indemnitee is not successful in such a
Proceeding.
(c)    Unauthorized Settlements. To indemnify Indemnitee under this Agreement
for any amounts paid in settlement of a Proceeding unless the Company consents
to such settlement, which consent shall not be unreasonably withheld.
(d)    Claims Under Section 16(b). To indemnify Indemnitee for Expenses
associated with any Proceeding related to, or the payment of profits made from
the purchase and sale (or sale and purchase) by Indemnitee of securities of the
Company within the meaning of Section 16(b) of the Securities Exchange Act of
1934, as amended, or similar provisions of state statutory law or common law
(provided, however, that the Company must advance Expenses for such matters as
otherwise permissible under this Agreement).
(e)    Payments Contrary to Law. To indemnify or advance Expenses to Indemnitee
for which payment is prohibited by applicable law.
10.    Non‑Exclusivity. The provisions for indemnification and advancement of
Expenses set forth in this Agreement shall not be deemed exclusive of any other
rights which Indemnitee may have under any provision of law, the Company’s
Certificate of Incorporation or Bylaws, the vote of the Company’s stockholders
or disinterested directors, other agreements, or otherwise, both as to action in
Indemnitee’s official capacity and as to action in another capacity while
occupying Indemnitee’s position as an Agent of the Company. Indemnitee’s rights
hereunder shall continue


9





--------------------------------------------------------------------------------







after Indemnitee has ceased acting as an Agent of the Company and shall inure to
the benefit of the heirs, executors and administrators of Indemnitee.
11.    Permitted Defenses. It shall be a defense to any action for which a claim
for indemnification is made under this Agreement (other than an action brought
to enforce a claim for Expenses pursuant to Section 6 hereof, provided that the
required documents have been tendered to the Company) that Indemnitee is not
entitled to indemnification because of the limitations set forth in Sections 4
and 9 hereof. Neither the failure of the Company or an Independent Counsel to
have made a determination prior to the commencement of such enforcement action
that indemnification of Indemnitee is proper in the circumstances, nor an actual
determination by the Company or an Independent Counsel that such indemnification
is improper, shall be a defense to the action or create a presumption that
Indemnitee is not entitled to indemnification under this Agreement or otherwise.
12.    Subrogation. In the event the Company is obligated to make a payment
under this Agreement, the Company shall be subrogated to the extent of such
payment to all of the rights of recovery of Indemnitee, who shall execute all
documents reasonably required and take all action that may be necessary to
secure such rights and to enable the Company effectively to bring suit to
enforce such rights (provided that the Company pays Indemnitee’s costs and
expenses of doing so), including without limitation by assigning all such rights
to the Company or its designee to the extent of such indemnification or
advancement of Expenses. The Company’s obligation to indemnify or advance
Expenses under this Agreement shall be reduced by any amount Indemnitee has
collected from such other source, and in the event that Company has fully paid
such indemnity or Expenses, Indemnitee shall return to the Company any amounts
subsequently received from such other source of indemnification.
13.    Information Sharing. If Indemnitee is the subject of or is implicated in
any investigation, whether formal or informal, by a government or regulatory
entity or agency, the Company shall, upon written request, provide to Indemnitee
any factual written information provided to the investigating entity concerning
the investigation; provided, that by executing this Agreement, Indemnitee agrees
to use such information solely in connection with the defense of such
investigation and, if Indemnitee is not then serving the Company as an officer
or director, shall execute a confidentiality agreement. This Section 13 shall
not apply if either: a) a majority vote of the body set forth in Section 8(b)
or, if a Change in Control then Independent Counsel, shall conclude that it is
detrimental to the Company’s interests in that investigation or any related
actual or threatened Proceeding for the Company to share such information; or b)
such information sharing is prohibited or limited by law or court order.
14.    Broadest Interpretation. In the event of any change after the date of
this Agreement in law, statute, or rule which expands the right Company to
indemnify Indemnitee, it is the intent of the parties hereto that Indemnitee
shall enjoy by this Agreement the greater benefits afforded by such change. In
the event of any change in law, statute, or rule which narrows the right of
Company to indemnify Indemnitee, such change, to the extent allowed by law,
shall only apply to matters that relate to alleged acts, errors, or omissions of
Indemnitee that postdate such change.


10





--------------------------------------------------------------------------------







15.    Survival of Rights.
(a)    All agreements and obligations of the Company contained herein shall
continue during the period Indemnitee is an Agent of the Company and shall
continue thereafter so long as Indemnitee shall be subject to any possible claim
or threatened, pending or completed Proceeding by reason of the fact that
Indemnitee was serving in the capacity referred to herein.
(b)    All of the terms and provisions of this Agreement shall be binding upon,
shall inure to the benefit of and shall be enforceable by the parties hereto and
their respective successors, assigns, heirs, executors, administrators and legal
representatives. The Company shall require any successor to the Company (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company, expressly to assume
and agree to perform this Agreement in the same manner and to the same extent
that the Company would be required to perform if no such succession had taken
place.
16.    Interpretation of Agreement. It is understood that the parties hereto
intend this Agreement to be interpreted and enforced so as to provide
indemnification to Indemnitee to the fullest extent permitted by law, including
those circumstances in which indemnification would otherwise be discretionary.
17.    Entire Agreement. This Agreement and the documents expressly referred to
herein constitute the entire agreement between the parties hereto with respect
to the matters covered hereby, and any other prior or contemporaneous oral or
written understandings or agreements with respect to the matters covered hereby
(including without limitation any prior indemnification agreement between the
Indemnitee and the Company or its predecessors) are expressly superceded by this
Agreement.
18.    Severability. If any provision or provisions of this Agreement shall be
held to be invalid, illegal or unenforceable for any reason whatsoever, (i) the
validity, legality and enforceability of the remaining provisions of the
Agreement (including, without limitation, all portions of any paragraphs of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that are not themselves invalid, illegal, or unenforceable) shall
not in any way be affected or impaired thereby, and (ii) to the fullest extent
possible, the provisions of this Agreement (including, without limitation, all
portions of any paragraph of this Agreement containing any such provision held
to be invalid, illegal or unenforceable, that are not themselves invalid,
illegal or unenforceable) shall be construed so as to give effect to the intent
manifested by the provision held invalid, illegal, or unenforceable.
19.    Modification and Waiver. No supplement, modification, or amendment of
this Agreement shall be binding unless it is in a writing signed by both of the
parties hereto. No waiver of any of the provisions of this Agreement shall be
deemed or shall constitute a waiver of any other provisions (even if similar)
nor shall such waiver constitute a continuing waiver.
20.    Notice. All notices, requests, demands and other communications under
this Agreement shall be in writing and shall be deemed to have been duly given
(a) upon delivery if delivered by hand to the party to whom such notice or other
communication shall have been directed,


11





--------------------------------------------------------------------------------







(b) if mailed by certified or registered mail with postage prepaid, return
receipt requested, on the third business day after the date on which it is so
mailed, (c) one business day after the business day of deposit with a nationally
recognized overnight delivery service, specifying next day delivery, with
written verification of receipt, or (d) on the same day as delivered by
confirmed facsimile transmission if delivered during business hours or on the
next successive business day if delivered by confirmed facsimile transmission
after business hours. Addresses for notice to either party shall be as shown on
the signature page of this Agreement, or to such other address as may have been
furnished by either party in the manner set forth above.
21.    Governing Law and Forum. This Agreement shall be governed exclusively by
and construed according to the laws of the State of Delaware as applied to
contracts between Delaware residents entered into and to be performed entirely
within Delaware. This Agreement is intended to be an agreement of the type
contemplated by Section 145(f) of the General Corporation Law of Delaware. The
Company and Indemnitee hereby irrevocably and unconditionally: (a) agree that
any action or proceeding arising out of or in connection with this Agreement
shall be brought only in the Delaware Court and not in any other state or
federal court in the United States, (b) consent to submit to the exclusive
jurisdiction of the Delaware Court for purposes of any action or proceeding
arising out of or in connection with this Agreement, and (c) waive, and agree
not to plead or make, any claim that the Delaware Court lacks venue or that any
such action or proceeding brought in the Delaware Court has been brought in an
improper or inconvenient forum.
22.    Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall for all purposes be deemed to be an original but all of
which together shall constitute one and the same Agreement, and electronically
transmitted signatures shall be valid.
The parties hereto have entered into this Agreement, including the undertaking
contained herein, effective as of the date first above written.


12





--------------------------------------------------------------------------------







Indemnitee:
 
Company:
 
 
 
PROS Holdings, Inc.
a Delaware corporation
 
 
 
 
 
Address:
____________
 
By:
__________________
 
 
 
Name:
__________________
 
 
 
Title:
__________________





13



